                 Case 2:20-cv-00223-JCC Document 1 Filed 02/12/20 Page 1 of 8




 1

 2
 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10

11      TAMIE JENSEN, individually and on                   CASE NO. [CASE #]
        behalf of all others similarly situated,
12                                                          CLASS ACTION COMPLAINT
                                                            AND DEMAND FOR JURY TRIAL
13                              Plaintiff,

14               v.

15      ROTO-ROOTER SERVICES
        COMPANY, an Iowa company
16
                                Defendant.
17

18          Plaintiff Tamie Jensen brings this class action under the Telephone Consumer Protection
19 Act against Defendant Roto-Rooter Services Company to stop its practice of sending
20 unauthorized text messages promoting its plumbing services, and to obtain redress for all persons

21 similarly injured by its conduct. Plaintiff alleges as follows upon personal knowledge as to

22 herself and her own acts and experiences, and, as to all other matters, upon information and

23 belief, including investigation conducted by her attorneys.

24
                                       NATURE OF THE ACTION
25
            1.        This case challenges Defendant’s practice of sending unauthorized text messages
26
     to consumers promoting its plumbing services.
     CLASS ACTION COMPLAINT
     Case No. [CASE #]                                                                       Eric R. Draluck
                                                                                                 PO Box 11647
                                                                                  Bainbridge Island, WA 98110
                                                                                                 206-605-1424
                                                      1
                   Case 2:20-cv-00223-JCC Document 1 Filed 02/12/20 Page 2 of 8




 1            2.      Defendant’s text messages violated the Telephone Consumer Protection Act, 47
 2 U.S.C. § 227, and caused Plaintiff and putative members of the Class to suffer actual harm,
 3 including the aggravation, nuisance, loss of time, and invasions of privacy that result from the

 4 receipt of such calls, lost value of cellular services paid for, and a loss of the use and enjoyment

 5 of their phones, including wear and tear to their phones’ data, memory, software, hardware, and

 6 battery components, among other harms.

 7            3.      Accordingly, Plaintiff seeks an injunction requiring Defendant to cease sending
 8 unsolicited text messages to consumers, as well as an award of actual and/or statutory damages
 9 and costs.

10                                                  PARTIES
11            4.    Plaintiff Jensen is, and at all times relevant to the allegations in the complaint was, a
12 Stanwood, Washington resident. Plaintiff received Roto-Rooter’s unauthorized text messages

13 while physically located in this District.

14            5.    Defendant Roto-Rooter is an Iowa company headquartered in Ohio.
15                                        JURISDICTION & VENUE
16            6.    This Court has federal question subject matter jurisdiction over this action pursuant
17 to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47

18 U.S.C. § 227 (“TCPA”).

19            7.    The Court has personal jurisdiction over Defendant and venue is proper in this
20 District because Defendant’s unauthorized telemarketing scheme was directed by Defendant to

21 Plaintiff in this District as part of a nationwide text messaging campaign regularly involving text

22 messages to other consumers in this District.

23                                       FACTUAL ALLEGATIONS
24            8.    Defendant owns and manages company-owned Roto-Rooter service locations and
25 oversees national marketing efforts for all Roto-Rooter locations nationwide.1

26   1
         https://www.rotorooter.com/media/corporate-office/
     CLASS ACTION COMPLAINT
     Case No. [CASE #]                                                                             Eric R. Draluck
                                                                                                       PO Box 11647
                                                                                        Bainbridge Island, WA 98110
                                                                                                       206-605-1424
                                                         2
                 Case 2:20-cv-00223-JCC Document 1 Filed 02/12/20 Page 3 of 8




 1          9.    To increase sales of Roto-Rooter services, and as part of a general marketing
 2 scheme, Defendant markets Roto-Rooter plumbing services using text messages to consumers.
 3          10. This case arises from Defendant’s unsolicited text messages to Plaintiff and other
 4 consumers.

 5          11. On January 7, 10, 12, and 14, 2020, Defendant sent Plaintiff a series of substantively
 6 similar text messages from long code phone numbers starting with 141, without Plaintiff’s

 7 consent. For example, the January 10, 2020 text message read as follows:

 8
 9

10

11

12

13

14
15

16

17

18          12.     Plaintiff replied “STOP” in response to both the January 7 and January 10 text

19 messages; notwithstanding, Defendant continued to text message Plaintiff on January 12 and
20 January 14.

21          13.     The telephone number 833-510-6731 referenced in all of Defendant’s text

22 messages is a number used by Roto-Rooter to route inbound consumer calls to the appropriate

23 Roto-Rooter location. Upon investigation, when the number is called, a caller is prompted to

24 enter their zip code and then is connected to a Roto-Rooter representative.

25          14.     Plaintiff has never provided her consent to Roto-Rooter to send her text messages

26 to her cellular phone number using an automatic telephone dialing system.

     CLASS ACTION COMPLAINT
     Case No. [CASE #]                                                                        Eric R. Draluck
                                                                                                  PO Box 11647
                                                                                   Bainbridge Island, WA 98110
                                                                                                  206-605-1424
                                                     3
                 Case 2:20-cv-00223-JCC Document 1 Filed 02/12/20 Page 4 of 8




 1            15.    Defendant’s unsolicited texts were a nuisance that aggravated Plaintiff, wasted
 2 her time, invaded her privacy, diminished the value of the cellular services she paid for, caused
 3 her to temporarily lose the use and enjoyment of her phone, and caused wear and tear to her

 4 phone’s data, memory, software, hardware, and battery components.

 5            16.    In sending the unsolicited text messages at issue, Roto-Rooter, or a third party
 6 acting on its behalf, utilized an automatic telephone dialing system; hardware and/or software

 7 with the capacity to store or produce cellular telephone number to be called, using a random or

 8 sequential number generator, or to dial telephone numbers from preloaded lists. This is evident
 9 from the circumstances surrounding the text messages, including the text messages’ commercial

10 and generic content, that the text messages were unsolicited, and that they were sent from a long

11 code, which is consistent with the use of an automatic telephone dialing system to send text

12 messages.

13            17.    On information and belief, Roto-Rooter, or a third-party acting on its behalf, sent
14 substantively identical unsolicited text messages en masse to the cellular telephone numbers of
15 thousands of consumers. This is evident from the text messages’ commercial and generic

16 content, that the text messages were unsolicited, that they were using an automatic telephone

17 dialing system, and that other consumers have complained online regarding receiving the same

18 incessant text messages.2

19            18.    To the extent the text messages were sent on Defendant’s behalf to consumers,
20 Defendant provided the third-party access to its records, otherwise controlled the content of the

21 messages, and knew of, but failed to stop, the sending of the text messages in violation of the

22 TCPA.

23            19.    Accordingly, Plaintiff brings this action pursuant to Federal Rules of Civil
24 Procedure 23(b)(2) and 23(b)(3) on behalf of herself and all others similarly situated and seeks

25 certification of the following Class:

26   2
         https://findwhocallsyou.com/8335106731?CallerInfo
     CLASS ACTION COMPLAINT
     Case No. [CASE #]                                                                          Eric R. Draluck
                                                                                                    PO Box 11647
                                                                                     Bainbridge Island, WA 98110
                                                                                                    206-605-1424
                                                      4
                  Case 2:20-cv-00223-JCC Document 1 Filed 02/12/20 Page 5 of 8




 1          ATDS Class: All persons who, on or after four years prior to the filing of the
 2          initial complaint in this action through the date of class certification, (1) were sent
            a text message to their cellular telephone number by or on behalf of Roto-Rooter,
 3          (2) using a dialing system substantially similar dialing system as used to text
            message Plaintiff, (3) for a substantially similar reason as Defendant texted
 4          Plaintiff.
 5
            20.      The following individuals are excluded from the Class: (1) any Judge or
 6
     Magistrate presiding over this action and members of their families; (2) Defendant, its
 7
     subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents
 8
     have a controlling interest and their current or former employees, officers and directors; (3)
 9
     Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
10
     from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
11
     and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
12
     released. Plaintiff anticipates the need to amend the class definitions following appropriate
13
     discovery.
14
            21.      Numerosity: The exact size of the Class is unknown and unavailable to Plaintiff
15
     at this time, but it is clear that individual joinder is impracticable. On information and belief,
16
     Defendant sent unsolicited text messages to thousands of individuals who fall into the Class
17
     definition. Class membership can be easily determined from Defendant’s records.
18
            22.      Typicality: Plaintiff’s claims are typical of the claims of the other members of the
19
     Class. Plaintiff is a member of the Class, and if Defendant violated the TCPA with respect to
20
     Plaintiff, then it violated the TCPA with respect to the other members of the Class. Plaintiff and
21
     the Class sustained the same damages as a result of Defendant’s uniform wrongful conduct.
22
            23.      Commonality and Predominance: There are many questions of law and fact
23
     common to the claims of Plaintiff and the Class, and those questions predominate over any
24
     questions that may affect individual members of the Class. Common questions for the Class
25
     include, but are not necessarily limited to the following:
26

     CLASS ACTION COMPLAINT
     Case No. [CASE #]                                                                            Eric R. Draluck
                                                                                                      PO Box 11647
                                                                                       Bainbridge Island, WA 98110
                                                                                                      206-605-1424
                                                       5
                 Case 2:20-cv-00223-JCC Document 1 Filed 02/12/20 Page 6 of 8




 1          a)      How Defendant gathered, compiled, or obtained the telephone numbers of
 2                  Plaintiff and the Class;
 3          b)      Whether the text messages were sent using an automatic telephone dialing
 4                  system;
 5          c)      Whether Defendant’s text messages were sent for the purpose of marketing
 6                  Defendant’s plumbing services;
 7          d)      Whether Defendant sent some or all of the text messages without the consent of
 8                  Plaintiff and the Class; and
 9          e)      Whether Defendant’s conduct was willful and knowing such that Plaintiff and the
10                  Class are entitled to treble damages.
11          24.     Adequate Representation: Plaintiff will fairly and adequately represent and
12 protect the interests of the Class and has retained counsel competent and experienced in complex

13 class actions. Plaintiff has no interest antagonistic to those of the Class, and Defendant has no

14 defenses unique to Plaintiff.
15          25.     Policies Generally Applicable to the Class: This class action is appropriate for
16 certification because Defendant has acted or refused to act on grounds generally applicable to the

17 Class as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

18 standards of conduct toward the members of the Class, and making final injunctive relief

19 appropriate with respect to the Class as a whole. Defendant’s practices challenged herein apply
20 to and affect the members of the Class uniformly, and Plaintiff’s challenge of those practices

21 hinges on Defendant’s conduct with respect to the Class as a whole, not on facts or law

22 applicable only to Plaintiff.

23          26.     Superiority: This case is also appropriate for class certification because class
24 proceedings are superior to all other available methods for the fair and efficient adjudication of

25 this controversy given that joinder of all parties is impracticable. The damages suffered by the

26 individual members of the Class will likely be relatively small, especially given the burden and

     CLASS ACTION COMPLAINT
     Case No. [CASE #]                                                                         Eric R. Draluck
                                                                                                   PO Box 11647
                                                                                    Bainbridge Island, WA 98110
                                                                                                   206-605-1424
                                                      6
                 Case 2:20-cv-00223-JCC Document 1 Filed 02/12/20 Page 7 of 8




 1 expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

 2 Thus, it would be virtually impossible for the individual members of the Class to obtain effective
 3 relief from Defendant’s misconduct. Even if members of the Class could sustain such individual

 4 litigation, it would still not be preferable to a class action, because individual litigation would

 5 increase the delay and expense to all parties due to the complex legal and factual controversies

 6 presented in this case. By contrast, a class action presents far fewer management difficulties and

 7 provides the benefits of single adjudication, economy of scale, and comprehensive supervision

 8 by a single court.
 9                                  FIRST CAUSE OF ACTION
                                     Violation of 47 U.S.C. § 227
10                            (On Behalf of Plaintiff and the ATDS Class)
11          27.     Plaintiff repeats and realleges the allegations of paragraphs 1 through 26 of this
12 complaint and incorporates them by reference.

13          28.     Defendant and/or its agents transmitted text messages to cellular telephone
14 numbers belonging to Plaintiff and the other members of the ATDS Class using an automatic
15 telephone dialing system.

16          29.     These solicitation text messages were sent without the consent of Plaintiff and the
17 other members of the ATDS Class.

18          30.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii), and as a result,
19 under 47 U.S.C. §§ 227(b)(3)(B)-(C), Plaintiff and members of the ATDS Class are entitled to a
20 minimum of $500 and a maximum $1,500 in damages for each violation.

21                                       PRAYER FOR RELIEF
22          WHEREFORE, Plaintiff Jensen, individually and on behalf of the Class, prays for the
23 following relief:

24          a)      An order certifying this case as a class action on behalf of the Class as defined
25      above, and appointing Plaintiff as the representative of the Class and her counsel as Class
26      Counsel;

     CLASS ACTION COMPLAINT
     Case No. [CASE #]                                                                          Eric R. Draluck
                                                                                                    PO Box 11647
                                                                                     Bainbridge Island, WA 98110
                                                                                                    206-605-1424
                                                      7
                 Case 2:20-cv-00223-JCC Document 1 Filed 02/12/20 Page 8 of 8




 1          b)      An award of actual and/or statutory damages and costs;
 2          c)      An order declaring that Defendant’s actions, as set out above, violate the TCPA;
 3          d)      An injunction requiring Defendant to cease all unsolicited text messaging activity,
 4      and to otherwise protect the interests of the Class; and
 5          e)      Such further and other relief as the Court deems necessary.
 6                                        JURY TRIAL DEMAND
 7          Plaintiff requests a jury trial.
 8
                                                  Respectfully Submitted,
 9

10                                                TAMIE JENSEN, individually and on behalf of
                                                  those similarly situated individuals
11
     Dated: February 12, 2020                     s/ Eric R. Draluck
12                                                Eric R. Draluck (WSBA No. 19881)
                                                  PO Box 11647
13
                                                  Bainbridge Island, WA 98110
14                                                Telephone: (206) 605-1424
                                                  edraluck@gmail.com
15
                                                  Avi R. Kaufman*
16                                                kaufman@kaufmanpa.com
                                                  KAUFMAN P.A.
17
                                                  400 NW 26th Street
18                                                Miami, FL 33127
                                                  Telephone: (305) 469-5881
19
                                                  Robert Ahdoot*
20                                                rahdoot@ahdootwolfson.com
                                                  Bradley K. King*
21
                                                  bking@ahdootwolfson.com
22                                                AHDOOT & WOLFSON, PC
                                                  10728 Lindbrook Drive
23                                                Los Angeles, CA 90024
                                                  Telephone: (310) 474-9111
24

25                                                Attorneys for Plaintiff and the Putative Class

26                                                *Pro Hac Vice Motions Forthcoming

     CLASS ACTION COMPLAINT
     Case No. [CASE #]                                                                        Eric R. Draluck
                                                                                                  PO Box 11647
                                                                                   Bainbridge Island, WA 98110
                                                                                                  206-605-1424
                                                     8
